In a proceeding, inter alia, pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals from an order of fact-finding and disposition of the Family Court, Kings County (Freeman, J.), dated January 23, 2004, which, after a hearing, found that she permanently neglected the subject child, terminated her parental rights, and transferred guardianship and custody of the subject child to the petitioner for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The evidence adduced at the hearing demonstrated that the subject child’s best interest would be served by terminating the mother’s parental rights and freeing the child for adoption (see Social Services Law § 384-b [1] [b]; Matter of Antonio Alexis V., 293 AD2d 683, 684 [2002]; Matter of Samantha Bernadette Theresa V., 287 AD2d 499 [2001]; Matter of Booker Tony F., 232 AD2d 413 [1996]; Matter of Maldrina R., 219 AD2d 723 [1995]).
The mother’s remaining contentions are without merit. Adams, J.P., Mastro, Lifson and Lunn, JJ., concur.